PER CURIAM.
In this patent case the court below held certain claims of patent No. 2,018,182, granted October 22, 1935, to George H. Logan for a drumhead, valid and infringed.
The opinion of the Trial Judge is so clear, comprehensive, and self-sustaining that a further one by this court could only be an attempt to put in different language what has been well stated by the court below.
We therefore limit Ourselves to affirming the lower court’s decree on its opinion. We agree with it that for the first time in the art the patentee’s invention did away with the centuries-old use of animal skin drumheads and gave the musical art a drumhead of treated silk, impervious to weather conditions and of sustained tonal quality. Moreover, that the discovery here involved was not a mere mechanical change, but was attained after life long effort, was shown by the uncon-tradicted testimony of the patentee, to wit:
“Q. When you made up»all of these different heads that you have discussed, and that you have referred to, for tests how did you try them out? A. Well, I made little patches first, and I used to stick them up in my room. I have cut up thousands of pieces and spent thousands of dollars, and I have worked day and night sometimes, and I poisoned my hand, and I ruined my stomach. I have worked for thirty-five years; I have been to New York several times, and Chicago, and I have been inquiring around, and I guess I made thousands of different drum heads, until I got it perfect, spent my whole life in it.”
Decree affirmed.